Citation Nr: 9923741	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  94-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a 
concussion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied a claim of 
entitlement to service connection for residuals of a 
concussion blast.

This appeal was previously before the Board in February 1996.


FINDING OF FACT

Competent medical evidence demonstrates that the veteran's 
left vestibular function disability developed as a result of 
a combat injury suffered during service.


CONCLUSION OF LAW

The veteran's left vestibular function disability as a 
residual of a concussion blast injury was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§ 3.303 (1998); Arms v. West, 12 Vet. App. 188 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from conditions such as 
dizziness as a result of a concussion blast to the left ear 
suffered in combat during World War II.  In January 1997, the 
veteran was granted service connection for bilateral hearing 
loss and tinnitus as residuals of a concussion blast injury 
sustained in combat.

The veteran's November 1945 Honorable Discharge certificate 
indicates that he participated in action against the Japanese 
in Iwo Jima and Guadalcanal.  In September 1995 the veteran 
testified that while on the front lines in 1942, an artillery 
shell landed near the veteran's foxhole, and resulted in the 
death of a soldier positioned near the veteran.  When the 
veteran emerged from his foxhole, he was bleeding from his 
ears and "out of control."  He was sent to a field hospital 
for treatment.  The veteran has submitted a service medical 
record reflecting that he was wounded during combat in August 
1942.  He has also submitted a letter from a service comrade 
who witnessed the veteran's combat injury and essentially 
substantiated the veteran's rendition of events.

The Board observes that a March 1997 VA audiological report 
reflects an impression of a loss of left vestibular function.  
The examiner went on to state that there was "a strong 
possibility that the impact explosion resulted in both loss 
of hearing and vestibular function."  Therefore, the 
veteran's claims file contains a diagnosis of a current 
disability linked to the veteran's service, and the Board 
finds that the veteran's claim for service connection for a 
left vestibular function disability as a residual of an in-
service concussion blast injury is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  The Board also 
observes that once a combat veteran's claim for service 
connection of a disease or injury alleged to have been 
incurred in or aggravated in combat service is well grounded, 
the claimant prevails on the merits unless VA produces "clear 
and convincing" evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); Arms v. West, 12 Vet. App. 188, 195-96 (1999).

As noted earlier, the veteran's claim for service connection 
for a left vestibular function disability is well grounded.  
VA examiners in addition to the March 1997 examiner have 
indicated that additional testing and evaluation should be 
conducted to determine whether the veteran's left vestibular 
function disability could be related to his combat injury.  
The Board acknowledges that the additional opinions may have 
been more speculative or hesitant than that offered by the 
March 1997 VA examiner.  However, because the veteran's claim 
for service connection for an injury received in combat is 
well grounded, and because the file does not contain clear 
and convincing evidence to the contrary (i.e., that the 
veteran's left vestibular function disability was caused by 
events unrelated to service), service connection for the 
veteran's left vestibular function disability is granted.  
Arms, 12 Vet. App. at 195 (1999).


ORDER

Service connection for a left vestibular function disability 
as a residual of a concussion blast injury is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

